Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 09/12/2022 has been entered. Claims 15-16 have been amended. Claims 18-19 have been canceled. Claims 15-17 and 20-26 remain pending in the application. Rejections of claim 16 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn. 
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 15-17, 21, and 23-26 are rejected under 35 U.S.C. 103 as unpatentable over Kerness (US 20140231635 A1) in view of Schrank (US 20160306042 A1) and further in view of Cok (US 20170287882 A1).
Regarding claim 15, Kerness (e.g., Figs. 1-4) discloses a semiconductor device comprising: 
a first semiconductor body comprising a substrate (silicon substrate 104) having a first thickness (e.g., Figs. 2-4), wherein
the first semiconductor body comprises a first active zone (light detector (e.g., photodiode) 110-3) that generates or receives radiation ([0016] and [0022]-[0023]), and 
a second semiconductor body (second semiconductor body comprises a light emitting device (e.g., LED) 110-1) having a second thickness smaller than the first thickness (e.g., Figs. 2-4) is arranged on the substrate (substrate 104) and connected in an electrically conducting manner to the first semiconductor body (first semiconductor body comprising a substrate 104 and light detector 110-3), and 
a depression (recess cavity 108-1) in the substrate (silicon substrate 104) into which the second semiconductor body (second semiconductor body comprises a light emitting device (e.g., LED) 110-1) is inserted in an at least partly sunk manner (e.g., Figs. 2-4),
wherein the second semiconductor body comprises a second active zone (second semiconductor body comprises a light emitting device (e.g., LED) 110-1) that generates or receives radiation ([0016] and [0022]-[0023]), and 
the second active zone generates radiation (light emitting device (e.g., LED) 110-1 generates light) and the first active zone detects the radiation (light detector (e.g., photodiode) 110-3 detects light), and 
side walls (side wall 108-4) of the depression (recess cavity 108-1) are mirrored (side wall 108-4 has a mirror coating layer 130; [0034]), and the depression comprises a mirror coating at the mirrored side walls that reduces crosstalk to the first active zone and replaces an optical barrier (e.g., Fig. 2 shows a configuration that side wall 108-4 of the recess cavity 108-1 has a mirror coating layer 130 to reflect the light emitted from the light source 110-1 to a predetermined direction to reduce crosstalk to the light sensor 110-3, therefore, an optical barrier 132 as shown in Fig. 3 is not necessary).

Kerness (e.g., Figs. 2-4) discloses the first semiconductor body comprises through-substrate-vias 116 for electrical connection to the semiconductor device, but does not expressly disclose the first semiconductor body comprises contacts on its underside for connection to the semiconductor device. However, Schrank (e.g., Figs. 1-6) discloses a semiconductor device similar to that disclosed by Kerness, comprising:
a first semiconductor body comprising a substrate (silicon substrate 2) having a first thickness (e.g., Figs. 1-6), wherein
the first semiconductor body comprises a first active zone (light detector PD) that generates or receives radiation ([0038]-[0039]), and 
a second semiconductor body (second semiconductor body comprises a light emitting device LED) having a second thickness smaller than the first thickness (e.g., Figs. 1-6) is arranged on the substrate (substrate 2) and connected in an electrically conducting manner to the first semiconductor body (first semiconductor body comprising a substrate 2 and light detector PD; [0038]-[0040]), 
a depression (recess as shown in Figs. 2 and 4) in the substrate (silicon substrate 2) into which the second semiconductor body (second semiconductor body comprises a light emitting device LED) is inserted in an at least partly sunk manner (e.g., Figs. 2 and 4),
wherein the second semiconductor body comprises a second active zone (second semiconductor body comprises a light emitting device LED) that generates or receives radiation ([0037] and [0039]), and 
the second active zone generates radiation (light emitting device LED generates light) and the first active zone detects the radiation (light detector PD detects light), and 
the first semiconductor body comprises contacts (contacts 25) on its underside for connection to the semiconductor device (e.g., Figs. 1-3).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the electrical contacts as taught by Schrank to the semiconductor device of Kerness. Electrical connection between the semiconductor device and an external circuitry is established via the electrical contacts.

Kerness and Schrank does not disclose the light transmitter (e.g., LED) comprising a tear-off point. However, the claimed feature is well known in micro-transfer printed LED devices. As an example, Cok (e.g., Figs. 4-6 and 8-9) discloses when a LED (e.g., LED 33) is formed, the LED (e.g., LED 33) comprising a tear-off point (fracture point of tether 35). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cok to the semiconductor device of Kerness in view of Schrank. The combination/motivation would be to fabricate a semiconductor device comprising a light sensor and a micro-transfer printed light emitter such as a LED.

Regarding claim 16, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Kerness (e.g., Figs. 1-4) discloses wherein the first semiconductor body has a top side at which the active zone is arranged and on or at which the second semiconductor body is arranged (e.g., Figs. 1-4; arrangement of light detector 110-3 and light emitting device 110-1). In addition, Schrank (e.g., Figs. 1-6) discloses the same features as claimed (e.g., Figs. 1-6; arrangement of light detector PD and light emitting device LED).

Regarding claim 17, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the second semiconductor body comprises contacts connected to contacts of the first semiconductor body by flip-chip contacting ([0051]; flip-chip). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flip-chip contacting as taught by Schrank to the semiconductor device of Kerness because flip chip is a well known method for interconnecting dies such as semiconductor devices to external circuitry.

Regarding claim 21, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Kerness (e.g., Figs. 1-4) discloses wherein the first semiconductor body is a silicon chip (first semiconductor body is a silicon chip; [0033] and [0017]). In addition, Schrank (e.g., Figs. 1-6) also discloses wherein the first semiconductor body is a silicon chip (first semiconductor body is a silicon chip including an IC and PD).

Regarding claim 23, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Kerness (e.g., Figs. 1-4) discloses wherein a conductor structure (e.g., conductor 118) extends from the first semiconductor body to a side of the second semiconductor body remote from the first semiconductor body (e.g., Figs. 2-4). In addition, Schrank (e.g., Figs. 1-6) discloses wherein a conductor structure (e.g., Fig. 1, conductor 11; Fig. 3, conductor 27) extends from the first semiconductor body to a side of the second semiconductor body remote from the first semiconductor body (e.g., Figs. 1 and 3).

Regarding claim 24, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Cok (e.g., Figs. 4-6 and 8-9) discloses wherein the second semiconductor body comprises a web-shaped extension having the tear-off point at its end (fracture point of at the end of tether 35). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cok to the semiconductor device of Kerness in view of Schrank for the same reason above.

Regarding claim 25, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Kerness (e.g., Figs. 1-4) discloses wherein the second semiconductor body is a thin-film LED (Figs. 1-4; thin-film LED 110-1). In addition, Schrank (e.g., Figs. 1-6) discloses wherein the second semiconductor body is a thin-film LED (Figs. 1-6; thin-film LED).

Regarding claim 26, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Kerness (e.g., Figs. 1-4) discloses wherein the sensor is a proximity, gesture, heart rate or body function sensor ([0013] and [0023]). In addition, Schrank (e.g., Figs. 1-6) discloses wherein the sensor is a proximity, gesture, heart rate or body function sensor ([0001] and [0058]).

5.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Kerness (US 20140231635 A1) in view of Schrank (US 20160306042 A1) and Cok (US 20170287882 A1) and further in view of Gani (US 20170287886 A1).
Regarding claim 20, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, but does not disclose wherein the first thickness is less than or equal to 200 um. However, Gani (e.g., Fig. 2) discloses a semiconductor device similar to that disclosed by Kerness (e.g., Figs. 1-4) and Schrank (e.g., Figs. 1-6), comprising: a first semiconductor body comprising a substrate (silicon substrate 202) having a first thickness (e.g., Fig. 2), wherein the first thickness is less than or equal to 200 um ([0026]; 200um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Gani to the semiconductor device of Kerness in view of Schrank and Cok. The combination/motivation would be to provide a thin-film proximity sensor with a reduced thickness.

6.	Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over Kerness (US 20140231635 A1) in view of Schrank (US 20160306042 A1) and Cok (US 20170287882 A1) and further in view of Renard (US 20180006182 A1).
Regarding claim 22, Kerness in view of Schrank and further in view of Cok discloses the semiconductor device according to claim 15, Kerness (e.g., Figs. 1-4) and Schrank (e.g., Figs. 1-6) discloses wherein the second semiconductor body comprises a radiation-transmissive layer (light transmissive layer 114 or 31) on a side remote from the first semiconductor body (semiconductor body 104 or 2). Kerness and Schrank do disclose the light transmissive layer 114 or 31 is electrically conductive. However, Renard (e.g., Figs. 1-3) discloses a semiconductor device similar to that disclosed by Kerness and Schrank, comprising a light sensor 22 and a light emitting diode (LED) 16, and a radiation-transmissive electrically conductive layer (light transmissive layer 20; [0035] and [0038]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Renard to the semiconductor device of Kerness in view of Schrank and Cok. The combination/motivation would be to provide an alternative design choice to improve the light transmissive characteristics of a light emitting device.

Response to Arguments
6.	Regarding claim 15, in view of amendments, the reference of Kerness (US 20140231635 A1) has been used for new ground rejection.  
Regarding reference Cok, applicant’s arguments have been considered but are not persuasive. In particular, applicant argues that “…… Cok fails to disclose, teach or provide any incentive to use the micro-transfer printed LED 33 in an optical sensor arrangement as described by Schrank. Instead, Cok relates to displays. Thus, one skilled in the art would not be motivated to incorporate the teachings of Cok into the semiconductor device of Schrank with a reasonable expectation of success ……”.
The examiner respectfully disagrees with applicant’s arguments. In the claimed invention, a semiconductor device comprising a light emitter to generate a light and a light detector to detect the light, and wherein the light emitter is a LED. Similar to the claimed invention, Kerness (e.g., Figs. 1-4) and Schrank (e.g., Figs. 1-6) respectively discloses a semiconductor device comprising a light emitter to generate a light and a light detector to detect the light, and wherein the light emitter is a LED. Kerness and Schrank do not disclose the LED comprising a tear-off point. However, the claimed feature is well known in LED fabrication. As a reference disclosed by Cok, a micro-transfer printable LED device is formed on a source wafer over a sacrificial portion of a sacrificial layer that, when etched, forms a tether 35 connecting the micro-transfer printable device to an anchor portion of the wafer. When transferred from the wafer to a destination substrate, the tether 35 is fractured so that a micro-transfer printed LED device has a fractured tether 35, as illustrated in Figs. 4-6 and 8-9. In other words, a tear-off point or a fractured tether is a well known feature when a LED is formed. Although Cok discloses the LED is formed for a display pixel, the LED fabrication process hold true for the semiconductor devices as disclosed by Kerness and Schrank. Moreover, the semiconductor device of the claimed invention or disclosed by Kerness and Schrank comprises a LED and a light detector, the LED and the light detector are two separate optical elements having different structure and functions. The tear-off point or the fractured tether is associated with the LED when the LED is formed but has nothing to do with the light detector.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691